Name: Regulation (EEC) No 1004/71 of the Commission of 14 May 1971 on the fixing of levies on unrefined olive oil
 Type: Regulation
 Subject Matter: processed agricultural produce;  EU finance;  Europe
 Date Published: nan

 Avis juridique important|31971R1004Regulation (EEC) No 1004/71 of the Commission of 14 May 1971 on the fixing of levies on unrefined olive oil Official Journal L 109 , 15/05/1971 P. 0017 - 0019 Finnish special edition: Chapter 3 Volume 3 P. 0195 Danish special edition: Series I Chapter 1971(I) P. 0237 Swedish special edition: Chapter 3 Volume 3 P. 0195 English special edition: Series I Chapter 1971(I) P. 0263 Greek special edition: Chapter 03 Volume 6 P. 0194 Spanish special edition: Chapter 03 Volume 4 P. 0186 Portuguese special edition Chapter 03 Volume 4 P. 0186 REGULATION (EEC) No 1004/71 OF THE COMMISSION of 14 May 1971 on the fixing of levies on unrefined olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 136/66 EEC 1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, as last amended by Regulation (EEC) No 2554/70, 2 and in particular Article 13 (4) thereof; Having regard to Council Regulation No 162/66 EEC 3 of 27 October 1966 on trade in oils and fats between the Community and Greece, and in particular Articles 3 (4) and 9 thereof; Whereas criteria and detailed rules for determining the c.i.f. price referred to in Article 13 of Regulation No 136/66/EEC and the free-at-frontier price for unrefined olive oil referred to in Article 3 of Regulation No 162/66/EEC, together with criteria and rules for fixing the levies applicable to this product, were laid down by Commission Regulation (EEC) No 1775/694 of 8 September 1969; Whereas the levy on imports from third countries and on imports of oil which has not been obtained entirely in Greece or which has not been transported directly from that country into the Community is calculated by means of a c.i.f. price ; whereas that price must be determined on the basis of the most favourable purchasing opportunities on the world market; Whereas the import levy on unrefined olive oil obtained entirely from olives harvested in Greece and transported directly from that country into the Community is calculated by means of a free-at-frontier price determined on the basis of the most favourable purchasing opportunities on the Greek market ; whereas the criteria used to determine the c.i.f. price should also be used to determine this price; Whereas when the c.i.f. and free-at-frontier prices are being determined, the Commission should take into consideration all offers known to it made on the world market and on the Greek market ; whereas, if there are no such offers, or if such offers are not representative, the Commission should be required to take into consideration offers on the Community market for imported olive oil ; whereas in the absence of such offers the c.i.f. and the free-at-frontier prices must be calculated on the basis of prices on the domestic markets of the main exporting and producing third countries and on the Greek market, insofar as these prices relate to actual export opportunities ; whereas, in the absence of such prices, the prices used to calculate the previous levy should be used; Whereas offers for products which are considered not to be representative as regards quantity, quality or presentation must be disregarded ; whereas information relating to long-term offers should also be disregarded since it does not reflect the position of products available for immediate sale; Whereas c.i.f. and free-at-frontier prices must be determined for a Community frontier crossing point ; whereas, where the offers taken into account are for another frontier crossing point, they must be adjusted to take transport and insurance costs into account ; whereas, moreover, criteria must be laid down for converting prices relating to offers on the Community market, on the domestic markets of the main exporting and producing third countries, and on the Greek market to the c.i.f. or free-at-frontier price stage; Whereas provision must be made for adjustments in respect of offers concerning products presented otherwise than in bulk ; whereas provision must be 1OJ No 172, 30.9.1966, p. 3025/66. 2OJ No L 275, 19.12.1970, p. 5. 3OJ No 197, 29.10.1966, p. 3393/66. 4OJ No L 228, 9.9.1969, p. 7. made for adjusting the offers used to allow for any deviations from the description or quality for which the threshold price was fixed ; whereas coefficients of equivalence for the different descriptions and qualities of unrefined olive oil were fixed by Commission Regulation No 171/66/EEC of 5 November 1966 1; Whereas, pursuant to Article 13 (3) of Regulation No 136/66 EEC, the c.i.f. price need not be taken into account in respect of certain offers ; whereas there is nothing to prevent the criteria valid for the c.i.f. price from being extended also to the price referred to in that Article where these adjustments are concerned; Whereas levies must be fixed as often as changes in the information used to calculate them make this necessary ; whereas however minimum frequency for the fixing of levies should be specified ; whereas it is enough if a levy is applied at least once a week; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Oils and Fats; HAS ADOPTED THIS REGULATION: Article 1 This Regulation governs the determination of the c.i.f. price referred to in Article 13 (2) of Regulation No 136/66/EEC and the free-at-frontier price referred to in Article 3 of Regulation No 162/66/EEC, and the fixing of import levies on unrefined olive oil. Article 2 1. The prices referred to in Article 1 of this Regulation shall be determined by the Commission on the basis of the most favourable actual purchasing opportunities, taking into account all offers for the olive oils referred to in 1 and 4 of the Annex to Regulation No 136/66/EEC made on the world market and on the Greek market and known to it either directly or through the agency of the Member States. For the purposes of this Regulation "offers" means offers and quotations for olive oil. 2. The following shall however be disregarded: - offers which do not relate to shipments to be effected within thirty days following the date on which the levy is fixed; - offers which the Commission considers in the light of general price trends of available information not to be representative of actual market trends; - offers relating to quantities of less than 10 metric tons; - offers relating to products presented in containers of 20 kilogrammes or less; - offers of lampante olive oil with a free fatty acid content expressed as oleic acid of more than 8 grammes per 100 grammes; - offers of olive residue oil or residues with a free fatty acid content expressed as oleic acid of more than 30 grammes per 100 grammes. 3. The offers referred to in Article 13 (3) of Regulation No 136/66/EEC shall also be disregarded when the c.i.f. price is being determined. Article 3 1. If there are no offers of the kind referred to in Article 2 (1) or if, pursuant to Article 2 (2), such offers cannot be considered, the Commission shall take into account all offers made on the wholesale markets in the Community which are representative for the importation (from the world market and the Greek market) of the oils referred to in Article 2 (1). 2. If there are no offers of the kind referred to in Article 2 (1) or in the preceding paragraph or if, pursuant to Article 2 (2), such offers cannot be considered, the Commission shall take into account, for the purpose of determining the c.i.f. and free-at-frontier prices, the prices ruling on the domestic markets of the main oil producing and oil exporting third countries and on the Greek market which are representative of export opportunities. Article 4 1. If the offers are for delivery c and f they shall be increased by 1 %. If the offers are for delivery c.i.f. but to a frontier crossing point other than Imperia, they shall be adjusted by the Commission in the light of transport and insurance costs. If the offers are for delivery fas, fob or otherwise, they shall be increased by transport and insurance costs from the point of shipment or loading to the frontier crossing point referred to above and, in the case of fas offers, by loading costs. If the offers are offers made on the Community market, they shall be reduced by loading or unloading costs, import duties and levies and, where 1OJ No 202, 7.11.1966, p. 3481/66. appropriate, by forwarding costs and other costs, from the c.i.f. or free-at-frontier stage to the marketing stage for which the offers were made. Where Article 3 (2) is applied, prices shall be increased by marketing, loading, transport and insurance costs. 2. For the purposes of applying this Article, the Commission shall only take account of the marketing, loading, transport and insurance, unloading and forwarding costs which to its knowledge are the lowest. Article 5 1. The Commission shall determine the prices referred to in Article 1 for a product supplied in bulk. If the olive oil is offered in another presentation, the Commission shall adjust that offer by deducting the additional value resulting from that presentation and adding the additional cost to the importer of that presentation. If the offer relates to an unfiltered virgin oil of extra, fine or ordinary quality, the Commission shall adjust such offer by adding a sum to allow for filtering costs. 2. The adjustments referred to in the last paragraph of Article 13 (2) of Regulation No 136/66/EEC and in Article 3 (2) of Regulation No 162/66/EEC shall be effected by applying the coefficients of equivalence fixed by Regulation No 172/66/EEC. Article 6 Articles 4 and 5 of this Regulation shall apply for the purposes of determining the price referred to in Article 13 (3) of Regulation No 136/66/EEC. Article 7 If no offers can be considered for the purpose of determining the c.i.f. and free-at-frontier prices, the price previously taken into account for the purpose of calculating the levy shall be retained. Article 8 1. The levies referred to in Article 13 of Regulation No 136/66/EEC and in Article 3 of Regulation No 162/66/EEC shall be fixed as often as this proves to be necessary for the stability of the Community market and in such a way as to ensure that they can be applied at least once a week. 2. The levies previously fixed shall be retained where variations in the factors used to calculate the levy would lead to an increase or reduction of less than 0 750 units of account in such levies. Article 9 When the amount of the levy has been fixed the Commission shall notify Member States immediately. Article 10 Regulation (EEC) No 1775/69 is hereby repealed. Article 11 This Regulation shall enter into force on 17 May 1971. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 1971. For the Commission The President Franco M. MALFATTI